Title: To Thomas Jefferson from Thomas Newton, 29 December 1800
From: Newton, Thomas
To: Jefferson, Thomas



Dr Sir
Norfolk Decr. 29th—1800

I Receved your favor of the 20th Mr Patricot is not here at present, he is at New York the letter shall be deliverd him or Doctr Toret his friend, in case I leave this before he arives, to assure you that it will give me pleasure to execute any of your commands, I hope is not wanting, beleive me I shall with pleasure obey—we have the French treaty at length from Brittain here, wch is not so disagreeable as expected from reports;—my wish is that it may be agreed to, war above all things if to be avoided, (without giving up the most desireable object independance of our Country) is my utmost wish. I still hope that no embarasmts. may happen to the Candidates for Prisedincy & that all will be right & that we shall have you at our head, which appears to be the desire of the people. things are in our favor I belive in Europe, an Arival here, in 38 days brings intelligenge, that Brittain is excluded the Congress at Lunenville, which is removed to Paris; you can best Judge the Effects of this movement. I pray you present my best wish to Mr. W C Nicholas, & accept the same from
Yrs. most respectfully

Thos Newton

